May 7, 2015                            03-15-00286-CV

                                               N0.19157

   IN THE INTEREST OF                                  §   IN THE DISTRICT COURT
                                                       §
   C.T., C.T., J.T., J.T. AND K.T.                     §   27TH JUDICIAL DISTRICT
                                                       §
   CHILDREN                                            §   LAMPASAS COUNTY, TEXAS

                                        NOTICE OF APPEAL

            This Notice of Appeal is filed by JESSE TOWER, Respondent, a party to this proceeding

   who seeks to alter the trial court's judgment or other appealable order.

            1.     The trial court, cause number, and style of this case are as shown in the caption

   above.

            2.     The judgment or order appealed from was signed on April28, 2015.

            3.     JESSE TOWER desires to appeal from all portions ofthejudgment.

            4.     This appeal is being taken to the   3~Court      of Appeals.

            5.     This notice is being filed by JESSE TOWER.



                                                 Respectfully submitted,



            1Jo0   FlLE:D ,
            p--a.m.__ll.m. o clock




                                                  By:_~-;-+-------------
                                                    WI           .PRICE
                                                    State Bar No. 16315960
                                                    7bprice7@gmail.com
                                                    Attorney for JESSE TOWER
'   ..   ~




                                                   Certificate of Service

                    I certify that a true copy of this Notice of Appeal was served in accordance with rule 9.5

             of the Texas Rules of Appellate Procedure on each party or that party's lead counsel as follows:

             Party: THE DEPARTMENT OF FAMILY AND PROTECTNE SERVICES

             Lead attorney:     CARRIE C. WARD

             Address of service:

             Method of service:     by fax

             Date of service:     5 ·J-           ,2015

                                                          Attorney for Respondent
                                       Cause Number
                                                              -19157
                                                                -----


       IN THE INTEREST OF THE TOWER                                     **         In the 27'h Judicial
       CHILDREN , CT,CT,JT,JT,AND KT
       X«Sx                                                             **         District Court of

                                                                        **         Lampasas County, Texas


                                                NOTICE OF APPEAL


       On this, the 7th day of MAY                        20 ~'the Plaintiff/
       Respondent in the above styled and numbered cause:

       WRITTEN NOTICE, by Rklimiff!Respondent of Attorney BILL PRICE
          408 South Liveoak P.O.Box 914 Lampasas,Texas 76550
              Hereby excepts to the judgment ofthe Court in said cause and gives Notice
       of Appeal to the Third Court of Appeals.

                                                                                      BILL PRICE
                                                                                    Attorney for Plaintiff

                                                                                   AND

                                                                                  Carrie Ward Atty for State
                                                                                  Attorney for Respondent


       Following:
       Date of Judgment of Other Appealed from _ __,j4.__-=.;28=---=2:.=0=-=15::;.. . __ _ _ _ _ _ _ __
-~--   Name of Trail Court Judge _ ___;; ,J. ; . oh.:. :.n:.=. . . . .;G; . ; a; . ; u;,;:; n;.; . t. ; _t- - - - - - - - - - - - - -
       Name of Court Reporter Gayla May P .O.Box 747 Belton , Texas 76513
       Name and Address of Attorney on Appeal Bill Price P.O.Box 914 Lampasas,
            Texas 76550
       Name and Address of Defense Attorney on Appeal Carrie Ward State Attorney
             P.O.Box 1300 Lampasas,Texas 76550

       Terri Cox
       District Clerk
       PO Box 327
       Lampasas, Texas 76550
                                                                                                     ~~~POs~
    ~    / Cou 'h/'f        of

                                                                           .~
                                                                                                  OC:J            ~
    ....Lamoasos--.                                                                              {:g~~
                                                                                                3-       ·~---
                                                                                                                            ,_

                I   TEXAS
                                                                                                          - P I T N E Y BOWES



           TERRI COX
                                                                                                02 1 p            $ 000.48°
                                                                                                00031 82798    MAY 07 2015
         DISTRICT CLERK                                                                         MAILED FROM ZIP CODE 76550
             P.O. BOX 327
        LAMPASAS, TEXAS 76550



                                 THIRD COURT APPEALS (civil)
                                 P . O.BOX 12547
                                 AUSTIN,TEXAS 78711



/

                                                 IIII·'Ptll\ lll'lll ti!P IJ ,1.. 111111 1' !JI· ·I ·Jl•ll•tiiiiiiiJIJIII